     Case 2:18-cr-00839-SJO Document 17-1 Filed 02/05/19 Page 1 of 3 Page ID #:61



1    NICOLA T. HANNA
     United States Attorney
2    LAWRENCE S. MIDDLETON
     Assistant United States Attorney
3    Chief, Criminal Division
     RUTH C. PINKEL (Cal. Bar No. 164470)
4    Assistant United States Attorney
     Public Corruption and Civil Rights Section
5         1500 United States Courthouse
          312 North Spring Street
6         Los Angeles, California 90012
          Telephone: (213) 894-6077
7         Facsimile: (213) 894-7631
          E-mail:    ruth.pinkel@usdoj.gov
8
     Attorneys for Plaintiff
9    UNITED STATES OF AMERICA

10                           UNITED STATES DISTRICT COURT

11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,                No. CR 18-839-SJO

13             Plaintiff,                     [PROPOSED] ORDER CONTINUING TRIAL
                                              DATE AND FINDINGS REGARDING
14                   v.                       EXCLUDABLE TIME PERIODS PURSUANT
                                              TO SPEEDY TRIAL ACT
15   JAMES R. MCDANIEL,
                                              [PROPOSED] TRIAL DATE: August 6,
16             Defendant.                     2019
17

18

19        The Court has read and considered the Stipulation Regarding
20   Request for (1) Continuance of Trial Date and (2) Findings of
21   Excludable Time Periods Pursuant to Speedy Trial Act, filed by the
22   parties in this matter on February 5, 2019.         The Court hereby finds
23   that the Stipulation, which this Court incorporates by reference into
24   this Order, demonstrates facts that support a continuance of the
25   trial date in this matter, and provides good cause for a finding of
26   excludable time pursuant to the Speedy Trial Act, 18 U.S.C. § 3161.
27        The Court further finds that: (i) the ends of justice served by
28   the continuance outweigh the best interest of the public and
     Case 2:18-cr-00839-SJO Document 17-1 Filed 02/05/19 Page 2 of 3 Page ID #:62



1    defendant in a speedy trial; (ii) failure to grant the continuance

2    would be likely to make a continuation of the proceeding impossible,

3    or result in a miscarriage of justice; and (iii) failure to grant the

4    continuance would unreasonably deny defendant continuity of counsel

5    and would deny defense counsel the reasonable time necessary for

6    effective preparation, taking into account the exercise of due

7    diligence.

8         THEREFORE, FOR GOOD CAUSE SHOWN:

9         1.     The trial in this matter is continued from February 12,

10   2019 to August 6, 2019.

11        2.     The time period of February 12, 2019 to August 6, 2019,

12   inclusive, is excluded in computing the time within which the trial

13   must commence, pursuant to 18 U.S.C. §§ 3161(h)(7)(A), (h)(7)(B)(i),

14   and (B)(iv).    Under the Speedy Trial Act, the last day for trial to

15   commence would be August 20, 2019.

16        3.     Nothing in this Order shall preclude a finding that other

17   provisions of the Speedy Trial Act dictate that additional time

18   periods are excluded from the period within which trial must

19   commence.    Moreover, the same provisions and/or other provisions of

20   //
21   //
22

23

24

25

26

27

28

                                             2
     Case 2:18-cr-00839-SJO Document 17-1 Filed 02/05/19 Page 3 of 3 Page ID #:63



1    the Speedy Trial Act may in the future authorize the exclusion of

2    additional time periods from the period within which trial must

3    commence.

4         IT IS SO ORDERED.

5

6
      DATE                                       HONORABLE S. JAMES OTERO
7                                                UNITED STATES DISTRICT JUDGE
8

9

10   Presented by:
11       /s/
     RUTH C. PINKEL
12   Assistant United States Attorney
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             3
